DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Radlowski et al (US 8,877,671) is presently cited for teaching that the ratio of carboxylic acid complexing agent to metal affects forming a complex of the active metal and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6, 9-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann et al (US 2013/0131339) and in further view of Radlowski et al (8,877,671).
Heidemann discloses a method comprising:
(1) a solution of tin nitrate and a complexing agent comprising citric acid and further comprising cobalt salt such as cobalt nitrate;  the solution is a metal nitrate solution obtained by adding nitric acid to tin powder which therefore would be acidic (see [0017-0021], [0023] and [0113]);
(2) a particulate support material comprising a suspension of alumina (see [0025] and [0117-0118]);
(3) a base solution comprising sodium carbonate (see [0026-0027] and [0117-0118]);
(4) simultaneously adding the acidic solution and the base solution to the particulate support material (see [0026] and [0117-0118]).
	Heidemann further discloses that the individual components of the solution can be present in any ratio relative to each other (see [0022]).
Regarding the functional language with respect to hydrogenation catalyst, a catalyst comprising supported cobalt disclosed by Heidemann would be expected to comprise hydrogenation catalytic activity since chemical compositions and their properties are inseparable.

	The claim limitation, “conjugated base thereof” is also understood to mean the conjugated base of the carboxylic acid. 
Heidemann differs in that the location of the carboxylic acid (citric acid) is present in the acidic solution of metal ions instead of the suspension of carrier and optionally the base solution.  Heidemann also does not specifically disclose a molar ratio of carboxylic acid to cobalt.
Regarding the carboxylic acid in the suspension of carrier, it has been held that differences in the order of adding ingredients are obvious in the absence of new or unexpected results.  See MPEP 2144.04.IV.C.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a catalyst as disclosed in Heidemann where the addition the carboxylic acid is in the suspension of carrier and optionally the alkaline solution as a mere change in the order of adding ingredients and expect to produce the same product absent new and unexpected results.
Regarding the molar ratio of complexing agent, Radlowski discloses a method for preparing a hydroprocessing catalyst comprising:

(2) contacting the solution with carrier powder to impregnate the carrier particles (see Claim 1 and Col 11, Ln 28-34).
Radlowski discloses that the hydroxycarboxylic acid preferably citric acid is added as a complexing agent (see Claim 6).  Radlowski further discloses that the complexing agent is effective for preventing the coagulation of the active metals allowing active metal to be carried on the carrier in a highly dispersed condition (see Col 4, Ln 21-33).  Radlowski further discloses that the amount of the complexing agent is from 0.05 to 5 molar times of the total number of moles of metals to ensure that the amount is sufficient to form the complex of the active metal and avoid precipitation and clogging of pores in the carrier (see Col 13, Ln 48-58).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method of preparing a catalysts with a carboxylic acid complexing agent as disclosed by Heidemann where the molar ratio of carboxylic acid and conjugated base (i.e. complexing agent) to cobalt is in any range overlapping with 0.05 to 5 disclosed by Radlowski including the claimed range in order to provide a sufficient amount to form highly dispersed active metal on the support without precipitating the carboxylic acid.
	Regarding Claims 4-6, Heidemann discloses citric acid which is an alpha-hydroxy acid and has carboxylic acid functional groups with pKa value at 3.1, 4.7 and 6.4.

	Regarding Claim 10, Heidemann discloses a method where the temperature of mixing is 65-70°C (see [0117-0118]).
	Regarding Claims 11-13, Heidemann discloses a method where the precipitate is separated by filtering, washed with water, and dried (see [0117-0118]).
	Regarding Claim 14-15, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a catalyst as disclosed in Heidemann where the addition of the acidic and basic solutions to the suspension is started in any order as long as the precipitating pH disclosed in Heidemann is maintained as a mere change in the order of adding ingredients and expect to produce the same product absent new and unexpected results.
	Regarding Claim 19, Heidemann discloses a base solution comprising sodium carbonate (see [0027] and [0117-0118]).
	Regarding Claim 20, Heidemann discloses citric acid which has carboxylic acid functional groups with pKa value at 3.1, 4.7 and 6.4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        6/5/2021